Citation Nr: 1738383	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-29 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for dermatitis, rated as 30 percent prior to September 1, 2016, and as 60 percent since September 1, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 until September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This case was previously before the Board in July 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.

A September 2016 rating decision increased the disability rating for dermatitis, from 30 percent to 60 percent, effective September 1, 2016.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to April 26, 2011, the Veteran's dermatitis was manifested by affecting no more than 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, and systemic therapy was not constantly required during the past 12-month period.  

2.  From April 26, 2011 to September 1, 2016, the Veteran's dermatitis was manifested by affecting more than 40 percent of the entire body.

3.  Since September 1, 2016, the Veteran is in receipt of the maximum schedular rating for dermatitis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for dermatitis have not been met prior to April 29, 2011.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7806 (2016).

2.  The criteria for a rating of 60 percent, but not higher, for dermatitis have been met from April 29, 2011 to September 1, 2016.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7806 (2016).

3.  The criteria for a rating in excess of 60 percent for dermatitis have not been met since September 1, 2016.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has asserted that she should have a higher rating for dermatitis, as her symptoms are worse than the currently assigned ratings account for.

Post-service medical records dated from May 2010 through December 2010 do not show that the Veteran received specific treatment for her dermatitis.  

In a January 2011 VA treatment record, the Veteran was seen for an exacerbation of her rash.  She was noted as having red hives over her face and chest, and that it was spreading down her body.  She was prescribed prednisone and a cream to apply once daily.    

An April 26, 2011 VA telephone encounter note shows that the Veteran had a history of atopic dermatitis and that she had not been seen by Dermatology since 2008.  The Veteran was noted to use topical steroids.  She was concerned about the flare she was experiencing as well as the hyperpigmentation.  

At an April 29, 2011 VA medical appointment, the Veteran reported that her service-connected eczema was getting worse and she was using steroids for flare-ups that occur.  Examination revealed that the Veteran's posterior neck and scalp had severe open excoriations and post-inflammatory hyperpigmentation.  She also had patches to inframammary areas, the left and right axilla, and the abdomen.  Body surface area affected was noted to be less than 10 percent.      

At a May 2011 VA examination, the Veteran reported that she continues to have issues with her dermatitis getting worse and flare ups increasing over time, reporting that initially flare ups would occur twice a year, but they now occur at a minimum of every few months.  The Veteran reported that her skin changes after flare ups, affecting her appearance.  She reported that she would be treated with occasional steroid shots and prednisone tapers.  The Veteran reported missing working because of her dermatitis.  The examiner felt that pictures were necessary to show the Veteran's skin was disfigured.  The examiner took measurements, noting hyperpigmentation and thickening of the skin on the Veteran's abdomen, shoulder, upper arm, lower back, and chest area.  The examiner found that overall, the Veteran had 6.9 percent exposed skin involved and 21.6 percent of her total body involved.  

At a September 2016 VA examination, the Veteran reported that she uses multiple creams for the dermatitis, when it is active.  She indicated that her dermatitis would only break out about twice a year and that it usually started on the chest and then spread to the arms.  The Veteran did not have a flare up at this time.  Examination revealed that the Veteran did not have any scarring or disfigurement to her head, face, or neck because of the condition.  The examiner noted that the Veteran has been treated constantly with topical medication for the skin condition over the past year and the Veteran took systemic corticosteroids in the form of prednisone for less than 6 weeks over the course of the last year to deal with flare ups.  Examination revealed that visible skin conditions showed dermatitis affecting 20 to 40 percent of the Veteran's total body and over 40 percent of exposed areas.  The examiner noted that the Veteran's skin condition does not impact the Veteran's ability to work.  This examiner opined that the Veteran had a very thorough examination in 2011 for this skin condition.  The examiner reviewed the photographs that were taken in May of 2011 as part of that earlier VA examination when the rash was active and reported that at the time of the last examination, the dermatitis covered more than 40 percent of her entire body and 20 to 40 percent of her exposed body.  

The Board finds that the Veteran is entitled to a rating of 60 percent beginning April 26, 2011, for the symptoms of dermatitis.  In this regard, the Board notes that for this period, the Veteran had dermatitis over more than 40 percent of the entire body.  Specifically, a review of the photographs that were taken as part of the May 2011 examination caused the examiner at the September 2016 examination to conclude that dermatitis covered more than 40 percent of the Veteran's entire body in May of 2011.  Also, the Veteran reported an increase in her dermatitis symptoms during a telephone encounter on April 26, 2011, and at a medical visit on April 29, 2011, both shortly before the May 2011 VA examination.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

Consideration has been given to assigning a higher rating prior to April 26, 2011.  However, there is no indication from the record that the Veteran's symptoms were severe enough before this date.  There is no indication before April 26, 2011 that the dermatitis was covering more than 40 percent of the Veteran's body or exposed areas or that constant or near-constant systemic therapy was required.  Therefore, the Board finds that a rating in excess of 30 percent for dermatitis is not warranted prior to April 26, 2011.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

For the period since September 1, 2016, the Board notes that the Veteran is already in receipt of the maximum schedular rating under Diagnostic Code 7806, and therefore a higher rating is not warranted for this period under consideration.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities.  The evidence does not show frequent hospitalization beyond that envisioned by the currently assigned ratings.  The Board acknowledges that the Veteran has reported missing some work due to her dermatitis.  However, the regulation states that the related factor is "marked" interference with employment, not just interference with employment.  While "marked" is not defined in the regulations, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of time working from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Thus, interference with employment alone is not tantamount to concluding there has been marked interference with employment, meaning above and beyond that contemplated by the assigned 30 percent and 60 percent schedular ratings.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Thus, the Board finds that referral of this case for extraschedular consideration is not warranted.  38 C.F.R. § 3.321 (2016).  







	(CONTINUED ON NEXT PAGE)





ORDER

Prior to April 26, 2011, entitlement to a rating in excess of 30 percent for dermatitis is denied.

From April 26, 2011 to September 1, 2016, a 60 percent rating, but no higher, for dermatitis is granted.  

Since September 1, 2016, entitlement to a rating in excess of 60 percent for dermatitis is denied.  



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


